Per Curiam.

The plaintiff was properly nonsuited, for not
proving demand of payment on the maker, and notice of his default to the endorsor. Though the note was endorsed long after it was due, yet the endorsee took it subject to this condition. The books make no distinction, on this point, whether a note be endorsed before or after it is due. The endorsement, in every case, where a drawer really exists, is a conditional contract to pay in the event of a demand, or due diligence to make a demand on the maker, and his default. It was equivalent in this case, to an order on the drawer to pay the amount. The motion to set aside nonsuit is denied.
Motion denied.